Citation Nr: 1427145	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post medial meniscectomy of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to January 1986. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In connection with his appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

When the case was before the Board in April 2011, the Board granted restoration of a 20 percent evaluation for status post medial meniscectomy of the left knee and remanded the issue of entitlement to a rating in excess of 20 percent for status post medial meniscectomy of the left knee for further development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the physical claims files and electronic records within Virtual VA.  
 

REMAND

In August 2011 the Veteran was afforded a VA examination to determine the current degree of severity of his service-connected left knee disability.  With respect to instability and subluxation, the examiner stated that minimal lateral laxity and no instability was found on the examination.  The examiner also noted that the Veteran used no assistive device.  

In contrast, in a submitted written statement dated in July 2011 and received by VA in August 2011 (but several weeks prior to the August 2011 examination), the Veteran asserted that he had been prescribed a knee brace by VA in October 2010 and that he used it, "all the time except when I am sleeping or showering."  He asserted that his knee would give out four or five times per day if he did not wear the brace, and added that the knee gave out at times even when he was wearing the brace.  

There are thus a clear factual discrepancies between the Veteran's and the August 2011 examiner's accounts.  The Veteran is certainly competent to know when he wears a brace and when he loses stability in his knee.  

In light of these discrepancies, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his service-connected left knee disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include any more recent records of the Veteran's treatment at the Pensacola VA Outpatient Clinic. 

2.  Then, the Veteran should be afforded a VA examination by an examiner other than the examiner who examined him in August 2011, but one with sufficient expertise to ascertain the severity and manifestations of the Veteran's left knee disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The examiner should be advised that the examination is required based on a factual conflict between the Veteran's self-report in July 2011 that he wears a left knee brace all the time and that without the brace his knee gives out four to five times a day, and the VA examination report dated in August 2011 in which that examiner noted that the Veteran uses no assistive device and had only minimal laxity and no subluxation.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                  (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



